Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on a PCT application filed on 27 September 2019. It is noted, however, that applicant has not filed a certified copy of the PCT/CN2019/108731 application as required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on 11 May 2022, Mark Hagler requested an extension of time for 1 MONTH and authorized the Director to charge Deposit Account No. 506674 the required fee of $220 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
To claim 1:
Add “and” after the semicolon at the end of line 19.
Remove “and” after the semicolon at the end of line 23.
Replace the semicolon with a comma on line 23. 
Replace “a” with “the write” on line 28. 
To claim 4:
Insert “execution of” between “the” and “write” on line 1. 
Replace “are” with “is” on line 2. 
To claim 7: 
Replace “deviates” with “deviating” on line 2. 
To claim 8: 
Add “and” after the semicolon at the end of line 21. 
Remove “and” after the semicolon at the end of line 25.
Replace the semicolon with a comma on line 25. 
Replace “a” with “the write” on line 30. 
To claim 11: 
Insert “execution of” between “the” and “write” on line 2. 
Replace “are” with “is” on line 2. 
Replace “sequential write pattern” with “sequence of write commands” on line 3. 
To claim 14: 
Replace “deviates” with “deviating” on line 2. 
To claim 15: 
Replace the semicolon with a colon on line 19. 
Add “and” after the comma on line 25. 
Replace the comma with a semicolon on line 25.
Remove “and” after the comma on line 31.  
Replace “a” with “the write” on line 38. 
Replace “long sequential write pattern” with “sequence of write commands” on lines 43-44. 

Allowable Subject Matter
Claims 1, 4-5, 7-8, 11-12, 14-15, and 18-19 are allowed as amended by Examiner’s Amendment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139